DETAILED ACTION
This office action is in response to an application filed 12/13/2019 wherein claims 1-16 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/13/2019 and 1/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 10 objected to because of the following informalities:  

In regard to claims 9 and 10, each of the claims states “the optical conversion material …” However, claim 1 established a “light conversion material”. Although the examiner recognizes Applicant is using the term “optical” and the term “light” interchangeably, in order to maintain claim language consistency appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 9, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al. (US 2019/0363792) (hereinafter Tsonev) in view of Murai et al. (US 2012/0280940) (hereinafter Murai).

In regard to claim 1, Tsonev discloses an Optical proximity sensing circuit [¶0075; device may be integrated behind a single display... proximity sensor. ¶0155. ¶0186. ¶0194-¶0195. ¶0231-¶0232] comprising
an optical emitting device which is prepared to send a signal [¶0159; transmitter apparatus includes a light emitting diode (LED), laser or other suitable light source, and an associated driving circuit to drive the LED or laser to produce the optical signal] having a wavelength of the invisible spectrum [¶0179; Infrared light from the IR LED 40 is emitted through the TOLED matrix display layer 36],
convert a reflected signal into a detectable signal [¶0058-¶0062; compensating of the optical effects of the display may comprise altering, by at least one optical component of the display, a value for at least one parameter of the light transmitted and/or received by the at least one light-transmitting and/or light-receiving device. ¶0187; Changes to the received or transmitted light propagation profile may be corrected by respective adjustments in the optics of the emitter/detector and/or by digital signal processing techniques. ¶0160], the reflected signal being a function of a reflection of the signal off a human user [¶0192; Part of the IR light is reflected from an object situated in front of the screen 30. The reflected IR light passes into the screen 30 through layers 32, 34 and 36 and is detected by the photodiodes] and the detectable signal having a wavelength of the visible spectrum [¶0030; Light transmitted and/or received by the at least one light-transmitting and/or light-receiving device may comprise at least one of visible light, infrared light, ultraviolet light. ¶0035], and
an optical receiving device arranged apart from but in a visual range of the optical emitting device [Fig.2; photodiodes (42) spaced apart from LED (40) wherein light emitted by the LED (40) is received as reflected light (44) by the photodiodes (42). ¶0072; Positioning the at least one light-transmitting and/or light-receiving device behind the integrated display screen. ¶0184; light-transmitting and/or light-receiving device is positioned behind a single display layer 36. For example, different devices may be positioned behind different regions of the display layer] and prepared to detect the detectable signal [¶0160; receiver apparatus includes a photodiode, or other suitable light detector, with associated circuitry to condition any received signal. ¶0185/ ¶0192; Part of the IR light is reflected from an object situated in front of the screen 30. The reflected IR light passes into the screen 30 through layers 32, 34 and 36 and is detected by the photodiodes] and therefrom provide a measurement signal which is a function of a distance between the optical proximity sensing circuit and the human user [¶0192; The reflected IR light passes into the screen 30 through layers 32, 34 and 36 and is detected by the photodiodes. The photodiodes convert the reflected IR light into electrical signals... photodiodes that are representative of the reflected LED light to determine the proximity of the object. ¶0053. ¶0180. ¶0194-¶0195], and
wherein each of the signal [¶0159;  transmitter apparatus includes a light emitting diode (LED), laser or other suitable light source, and an associated driving circuit to drive the LED or laser to produce the optical signal], the reflected signal [¶0192; Part of the IR light is reflected from an object situated in front of the screen 30. The reflected IR light passes into the screen 30 through layers 32, 34 and 36 and is detected by the photodiodes. ¶0113; processing signals representative of light received by the at least one light-receiving device to identify, compensate for and/or at least partially remove a component of the signals] and the detectable signal is an optical signal [¶0160; receiver apparatus includes a photodiode, or other suitable light detector, with associated circuitry to condition any received signal. The photodiode converts received light to an electronic signal which is then conditioned by the conditioning circuitry. ¶0174-¶0175].
Tsonev does not explicitly disclose a light conversion material being prepared to convert a reflected signal into a detectable signal...wherein the conversion material is mounted to the optical receiving device. However Murai discloses,
a light conversion material being prepared to convert a reflected signal into a detectable signal [¶0010; invisible light emitted from the light sources is converted by the phosphor into light of a wavelength suitable for the light receiving elements. ¶0032; invisible light emitted from the light source can be converted by a phosphor into light suitable for the light receiving sensor. ¶0063], the reflected signal being a function of a reflection of the signal off a human user [¶0062-¶0063; line sensors 25 receive light reflected by the reflective mirrors 24 through the phosphors 11 (and the position of an object such as a finger in a coordinate map area MA, which will be described later, is identified in accordance with this light reception data). ¶0009; a light source group including light sources that emit light onto the object; a light receiving sensor in which light receiving elements that measure a light intensity distribution of the light, which has been changed by a shadow generated by the object... light for detecting the position of the object. ¶0083] and the detectable signal having a wavelength of the visible spectrum [¶0032; invisible light emitted from the light source can be converted by a phosphor into light suitable for the light receiving sensor... visible light. ¶0010; phosphor that received invisible light fluoresces (emits visible light). ¶0093-¶0097], and
an optical receiving device arranged apart from but in a visual range of the optical emitting device [Fig.2; light receiving elements (26) spaced apart from LEDs (23) but in the same display area of the device] and prepared to detect the detectable signal and therefrom provide a measurement signal [¶0062-¶0063; receiving elements 26 includes a semiconductor that performs photoelectric conversion (a photoelectric conversion body)... light receiving elements 26 of the line sensors 25 receive light reflected ... position of an object such as a finger in a coordinate map area MA, which will be described later, is identified. ¶0083; position of an object on the coordinate map area MA obtained from the memory 34 in accordance with light reception data of the line sensors 25],
wherein the conversion material is mounted to the optical receiving device [Fig.3, ¶0062; phosphor 11 is additionally disposed so as to cover a light receiving surface of the light receiving element 26], and
wherein each of the signal [¶0057-¶0058], the reflected signal [¶0062-¶0063] and the detectable signal is an optical signal [¶0094-¶0097].
Tsonev discloses a display device including one or more sensors integrated into said device. As can be seen in Fig.3, the device may be a mobile phone including a screen. A light-transmitting device generates an optical signal wherein the optical signal may comprise infrared ("invisible spectrum") light. The light forming the optical signal is emitted towards an object in front of the device, such as a user. Light is reflected by the object back towards the device wherein a light-receiving device receives the reflected optical signal. The received optical signal can be converted into an electrical signal by a photodiode wherein the received signal indicates proximity ("distance") information of the user. As noted above, prior to being converted into an electrical signal (and thus while still an optical signal), the received signal may be processed in order to adjust the parameters of the optical signal and as additionally noted above light-receiving portion may be sensitive to visible light. However, Tsonev does not explicitly disclose the claimed light conversion material. 
Murai discloses a display device including one or more light-receiving elements for receiving light having been reflected by a user in proximity to the device, similar to Tsonev. The received signals are such that a position of a user relative to the device can be determined, again like Tsonev. Murai further discloses as shown in Fig.3 and Fig.8 that a layer of material (11) can be placed over the light receiving element (26) wherein as noted above the layer converts the reflected invisible spectrum light into visible spectrum light that is subsequently converted into electrical signals by the light receiving element. That is, Murai discloses an invisible light signal being reflected by a user towards an optical sensing device, a layer which converts the reflected invisible light signal to a visible light signal, and a photodetector for recording the visible light signal as position information. Murai further discloses that invisible light may be ultraviolet light or infrared light.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit as disclosed by Tsonev with the light conversion material as disclosed by Murai in order to improve flexibility in in selection of a light receiving sensor [Murai Abstract, ¶0007-¶0010, ¶0032, ¶0094-¶0097, ¶0114-¶0120]. As disclosed by Murai, it is desirable to perform position detection of users with invisible light, as a user does not undesirably see the detection light if it is in the invisible spectrum. However limiting sensors to detection of invisible light limits the flexibility in selecting a light sensor. Thus Murai discloses a system that uses invisible light as the light from the light source while using low cost/complexity visible light sensors as the receiver, thus improving flexibility in selection of a light receiving sensor. 

In regard to claim 3, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Tsonev further discloses, 
	wherein the optical emitting device comprises at least one light-emitting diode which is prepared to emit light with a wavelength of approximately 1200 nm as the signal [¶0185; light-transmitting and/or light-receiving device may comprise any suitable light source, for example an LED or laser diode. ¶0179; Infrared light from the IR LED 40 is emitted through the TOLED matrix display layer 36. For example, the infrared light from IR LED 40 may travel in a direction opposite to that of arrow 44], or 
	wherein the optical emitting device comprises a vertical-cavity surface-emitting laser which is prepared to emit light with a wavelength of approximately 1500 nm as the signal [¶0185; light-transmitting and/or light-receiving device may comprise ... vertical cavity surface-emitting laser (VCSEL)].
	Tsonev discloses that the light emitting device may be an infrared LED wherein as well-known in the art the infrared spectral range is "approximately 1200 nm". 

In regard to claim 4, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Tsonev in view of Murai further discloses, 
	wherein the optical receiving device comprises at least one photo-diode which is sensitive for light in the range of 300 nm to 1100 nm [Tsonev ¶0030; Light transmitted and/or received by the at least one light-transmitting and/or light-receiving device may comprise at least one of visible light, infrared light, ultraviolet light. Tsonev ¶0236; photodiodes that are sensitive to different wavelengths in the unit cells... Further regions sensitive to further wavelengths may be provided. Tsonev ¶0160, ¶0186; light-receiving device may or may not include photodiodes. Murai ¶0010; wavelength suitable for the light receiving elements. Murai ¶0063; plurality of light receiving elements (such as photo diodes) 26].
	Tsonev discloses that the light detected by the photodiodes may be visible light  or infrared light, wherein as well known in the art the visible spectrum range and the infrared spectrum range is within the claimed range. Tsonev further discloses that additional wavelengths may be sensed. Murai discloses that the photodiodes will be suitable for visible light which again has a spectrum range within the claimed range. Furthermore applicant admits in the background of the invention "photodiodes employed in known sensors are sensitive in the range from 300 nm to 1100 nm". See claim 1 for motivation to combine. 

In regard to claim 6, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Tsonev in view of Murai further discloses, 
	further comprising an optical barrier which is mounted between the optical emitting device and the optical receiving device [Tsonev Fig.2; space between photodiodes  (42) and LED (40). Tsonev Fig.6; display elements (72, 74, 76) and electronic elements (82) serve as barriers between the IR LEDs (70) and the photodiodes (78). Murai Fig.2; substrate (27) between light receiving elements (26) and LEDs (23)].
	See claim 1 for motivation to combine. 

In regard to claim 9, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Tsonev in view of Murai further discloses,
wherein the optical conversion material is semi transparent [Murai Fig.8 through Fig.10; Light passes through the phosphor material (11). Murai ¶0093-¶0097],
wherein the optical receiving device is arranged in relation to the optical conversion material such that the reflected signal passes through the optical conversion material to hit the optical receiving device [Murai Fig.8 through Fig.10; light receiving element (26) receives light signal passing through the phosphor layer (11) to hit the light receiving element (26). Murai ¶0093-¶0097], and
wherein the optical proximity sensing circuit further comprises a blocking layer which covers a surface of the optical receiving device and a surface of the optical emitting device [Murai Fig.8 through Fig.10; light-shielding body (BF) covering a top surface of LEDs(23) and a top surface of the light receiving element (26). Murai ¶0052, ¶0061], the blocking layer being prepared to prevent the detectable signal from leaving the optical proximity sensing circuit [Murai Fig.8 through Fig.10, Murai ¶0052, ¶0061; light-shielding body BF be attached to the reflective mirrors 24 and the LEDs 23 to suppress light leakage to the outside].
The examiner notes that Murai discloses that the phosphors only allows some light therethrough and thus one of ordinary skill would readily appreciate this may be considered "semi-transparent". See claim 1 for motivation to combine. 

In regard to claim 11, Tsonev in view of Murai discloses a Handheld device [Tsonev Fig.3, ¶0121; electronic device may comprise at least one of a mobile phone, a tablet, a computer] comprising:
	a bezel which is prepared to form an outer surface of the device [Tsonev Fig.3; mobile phone with a bezel region. Tsonev ¶0196-¶0200, ¶0008], wherein the bezel faces a human user [Tsonev ¶0006; front surface of the mobile phone 10 (where the front surface is the surface typically viewed by a user). Tsonev ¶0013; a user positioned in front of the display], and
	the optical proximity sensing circuit according to claim 1 [see the rejection of claim 1],
	wherein the bezel has a coating layer which is transparent to the signal [Tsonev Fig.2, Fig.3, ¶0145; cover layer 32 is positioned at the front surface of the mobile phone, is substantially transparent, and is configured to protect components of the mobile phone. In the present embodiment, the cover layer 32 is a protective glass layer 32], and wherein the optical proximity sensing circuit is arranged beneath the coating layer of the bezel [Tsonev Fig.2; photodiode (42) beneath the cover layer (32). Tsonev ¶0145; cover layer 32 is positioned at the front surface of the mobile phone, is substantially transparent, and is configured to protect components of the mobile phone. In the present embodiment, the cover layer 32 is a protective glass layer 32. Tsonev ¶0184; any suitable light-transmitting and/or light-receiving OWC device may be positioned behind the display layer 36... a proximity sensor... positioned behind a single display layer 36].
	The examiner notes that Tsonev clearly discloses a smartphone device including a bezel region in Fig.3. Tsonev further discloses as disclosed above that a transparent protective layer is disposed at the front surface of the mobile device. The examiner takes official notice that is unquestionably well-known in the art to cover a bezel region and a display region with the same transparent layer and one of ordinary skill in the art would readily recognize that the bezel layer as disclosed by Tsonev will include the transparent protective layer formed thereon, as this is standard procedure in the art. That is, Tsonev discloses a bezel as well as a cover layer formed over the device wherein although Tsonev does not explicitly state the cover layer is included on top of the bezel region, it is both apparent from Tsonev and standard in the art that the bezel region has the same cover layer as that positioned over the screen. It would have been obvious to do so in order to keep the entire screen smooth and protected. For example, standard iPhones have a display region and a non-display ("bezel") region both included behind the same transparent external layer. Thus the combination of Tsonev in view of Murai in view of the level of skill in the art renders this claim obvious. 

In regard to claim 12, Tsonev in view of Murai discloses the Handheld device according to claim 11. Tsonev further discloses, 
	further comprising a display mounted between the bezel and the optical proximity sensing circuit [Fig.2, display layer (36) under capacitive layer (34) and cover layer (32) but above the backplane (38) containing photodiodes (42). ¶0147;  display layer 36 is positioned directly behind the capacitive layer]
	wherein the display comprises a liquid-crystal display or an active matrix organic light-emitting diode display [¶0147; display layer 36 is positioned directly behind the capacitive layer 36 and comprises a matrix of transparent organic light-emitting devices (TOLEDs). ¶0233; above pixel structure allows OWC functionality to be integrated into any display technology, for example LCD, OLED], and
	wherein the display has a backside which is transparent to the signal [Fig.2; display layer (36) with backside/bottom-side. ¶0149; display layer may be formed of any material that is at least partially transparent. ¶0147; display layer 36 is positioned directly behind the capacitive layer 36 and comprises a matrix of transparent organic light-emitting devices (TOLEDs)... Each of the TOLEDs is substantially transparent to visible light and may also be substantially transparent to infrared light] and the optical proximity sensing circuit is arranged beneath the backside of the display [Fig.2; photodiode (42) beneath the cover layer (32) and the backside of display layer (36). ¶0145; cover layer 32 is positioned at the front surface of the mobile phone, is substantially transparent, and is configured to protect components of the mobile phone. In the present embodiment, the cover layer 32 is a protective glass layer 32. ¶0184; any suitable light-transmitting and/or light-receiving OWC device may be positioned behind the display layer 36... a proximity sensor... positioned behind a single display layer 36].
	wherein the coating layer of the bezel comprises an opening for receiving the display [Fig.3; outer perimeter bezel region with opening in the center for display screen (30)].
	See claim 11 for elaboration. 

In regard to claim 14, this claim is drawn to a method corresponding to the circuit of claim 1 wherein claim 14 contains the same limitations as claim 1 and is therefore rejected upon the same basis.

In regard to claim 16, Tsonev in view of Murai discloses the Method for optical proximity sensing according to claim 14. Tsonev further discloses, further comprising:
shaping the signal and/or the reflected signal, and/or, filtering the reflected signal [¶0171;  light received by the photodiodes 42 is filtered by at least one optical filter. ¶0154; At least one optical filter and/or optical amplifier may be positioned directly in front of the photodiodes 42. ¶0051-¶0055; processing signals representative of light received by the at least one light-transmitting and/or light-receiving device... processing of the signals may comprise filtering. ¶0116. ¶0160].

Claims 2, 5, 7, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al. (US 2019/0363792) in view of Murai et al. (US 2012/0280940) in view of Hazelwood et al. (US 2006/0186363) (hereinafter Hazelwood).

In regard to claim 2, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Neither Tsonev nor Murai explicitly disclose, wherein the light conversion material comprises a stimulated anti-stokes raman scattering material. However Hazelwood discloses, 
wherein the light conversion material comprises a stimulated anti-stokes raman scattering material [¶0003; providing the electrons with enough energy to jump the gap, for example, either optically or thermally. If the stimulation provided is optical. ¶0023; upconverter material may be an anti-Stokes phosphor or a storage phosphor. ¶0040; Upconversion occurs when a material possesses at least two metastable excited electron states. The lower state serves as an excitation reservoir, whilst the upper serves as the emitting state. Phosphor-based upconverter materials can be classed as either anti-Stokes phosphors or storage phosphors. ¶0042-¶0054].
See claims 5 and 15 below for elaboration on Hazelwood. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Tsonev in view of Murai with the stimulated anti-stokes raman scattering material as disclosed by Hazelwood in order to enable up-conversion which extend a spectral range of a sensor beyond that which is normally achieved with high quantum efficiency [Hazelwood ¶0002-¶0012, ¶0020, ¶0045-¶0054]. As disclosed by Hazelwood, there is a need for CCD devices to be sensitive to infrared and low energy photons wherein using the up-conversion phosphors allows for imaging at both short and long wavelength via a single sensor while maintaining high quantum efficiency. 

In regard to claim 5, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 4. Tsonev in view of Murai further discloses, 
wherein the photo-diode is realized as a silicon photo-diode [Murai ¶0019; photoelectric conversion body is a semiconductor including amorphous silicon. Murai ¶0062;  (such as photo diodes) 26... Each of the light receiving elements 26 includes a semiconductor that performs photoelectric conversion (a photoelectric conversion body)] which is doped with a material, the material representing the conversion material [Murai ¶0062; Each of the light receiving elements 26 includes a semiconductor that performs photoelectric conversion (a photoelectric conversion body), and a phosphor 11 is additionally disposed so as to cover a light receiving surface of the light receiving element 26. Murai ¶0093-¶0097; phosphors 11 can convert invisible light of the LEDs 23 into light of a wavelength suitable for the light receiving elements 26, and therefore, light for detecting the position of an object is not visible to a user. Moreover, the phosphors 11 that received invisible light emit visible light by fluorescence... phosphors 11 that can excite invisible light (UV light)... phosphor 11 is formed by drying a fluorescent solution applied to cover the light receiving element 26 on the mounting substrate 27, or formed by vapor depositing particles of the phosphor 11 to the light receiving element through a metal mask, for example... phosphor 11 fluoresces, in response to invisible light received, at light of a second wavelength (a wavelength of approximately 600 nm and longer and 700 nm and shorter, for example) that is different from a first wavelength].
	See claim 1 for motivation to combine. wherein the photo-diode is realized as a silicon photo-diode which is doped with an up-conversion material, the up-conversion material representing the conversion material. However Hazelwood discloses,
	wherein the photo-diode [¶0025;  imaging sensor may detect at least one of IR and visible wavelength light. ¶0077; photodiodes] is realized as a silicon photo-diode [¶0046; semiconductor substrate 21, typically silicon, having a light sensitive region, has an array of electrodes 22 on one face (the front side), forming a CCD device] which is doped with an up-conversion material [¶0044; Rare earth ions and some transition metal ions are able to provide a number of these metastable states to enable upconversion to take place... used as dopants], the up-conversion material representing the conversion material [¶0047; upconversion processes discussed above occurs, resulting in the material emitting photons of a higher energy and shorter wavelength].
	Specifically, although it is clear that Murai discloses a light conversion material that converts an invisible optical signal into a visible light signal, as Murai does not explicitly disclose that this is up-conversion, Hazelwood has been relied upon. Hazelwood discloses a camera system including photodetectors for capturing light wherein phosphors are placed over a photodiode in order to change the wavelength of the incoming light (similar to Murai). As noted above, Hazelwood discloses that up-conversion specifically can be performed wherein an incoming wavelength is up-converted in order to convert from a wavelength of the invisible spectrum into a wavelength of the visible spectrum. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Tsonev in view of Murai with the up-conversion as disclosed by Hazelwood in order to extend a spectral range of a sensor beyond that which is normally achieved with high quantum efficiency [Hazelwood ¶0002-¶0012, ¶0020, ¶0045-¶0054]. As disclosed by Hazelwood, there is a need for CCD devices to be sensitive to infrared and low energy photons wherein the system allows for imaging at both short and long wavelength via a single sensor while maintaining high quantum efficiency. 

In regard to claim 7, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Tsonev further discloses, further comprising:
	a first filter ... the first filter being prepared to transmit light with a wavelength of about 950 nm [¶0237; appropriate filters or other optical elements that permit only light of a certain wavelength to pass to the photodiodes of the receiving region. A plurality of filters or other optical elements or a single filter or optical element may be used. ¶0060; at least one optical component may comprise one or more filters. ¶0154; screen 30 further comprises at least one optical filter and/or optical amplifier positioned on top of the photodiodes 42. ¶0245-¶0248],
and/or
	a second filter ... the second filter being prepared to transmit light with a wavelength in the range of 1400 nm to 1500 nm [¶0237; appropriate filters or other optical elements that permit only light of a certain wavelength to pass to the photodiodes of the receiving region. A plurality of filters or other optical elements or a single filter or optical element may be used. ¶0060; at least one optical component may comprise one or more filters. ¶0154; screen 30 further comprises at least one optical filter and/or optical amplifier positioned on top of the photodiodes 42. ¶0245-¶0248].
	Neither Tsonev nor Murai explicitly disclose a first filter mounted between the conversion material and the optical receiving device, the first filter being prepared to transmit light with a wavelength of about 950 nm, and/or a second filter mounted to the conversion material such that the reflected signal passes the second filter before reaching the conversion material, the second filter being prepared to transmit light with a wavelength in the range of 1400 nm to 1500 nm. However Hazelwood discloses,
	a first filter mounted between the conversion material and the optical receiving device [Fig.7a; filter (74) mounted between the phosphor (73) and the electrodes (72a - 72f). ¶0022; imaging sensor may also further comprise a filter layer. The filter layer may be provided adjacent the electrode array. ¶0069; filter 74, between the phosphor 73 and the array of electrodes 72 a-72 f], the first filter being prepared to transmit light with a wavelength of about 950 nm [¶0068-¶0070; A suitable filter material prevents light of wavelength below 400 nm from being passed to the gate electrode array 72 a-72 f],
and/or
	a second filter mounted to the conversion material [Fig.7b; filter (74) mounted to the phosphor (73)] such that the reflected signal passes the second filter before reaching the conversion material [Fig.7b; light passes the filter (74) before reaching the phosphor (73) and the electrodes (72a - 72f)], the second filter being prepared to transmit light with a wavelength in the range of 1400 nm to 1500 nm [¶0070; exemplary filter blocks light below 400 nm].
	See claim 5 for elaboration on Hazelwood. As noted above Hazelwood discloses using filters. As can be seen in Fig.7a, a filter (74) may be mounted between the phosphor layer (73) and the electrode array (72). As noted above the filter blocks wavelengths below 400nm and passes infrared light and thus is "prepared to transmit light with a wavelength of about 950 nm". As can be seen in Fig.7b, in a back illumination configuration a filter (74) may mounted such that the light will be filtered by the filter and subsequently reaches the phosphor layer (73). Again as the filter blocks wavelengths below 400nm and passes infrared light, the filter is "prepared to transmit light with a wavelength in the range of 1400 nm to 1500". 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Tsonev in view of Murai with the filtering as disclosed by Hazelwood in order to prevent UV light from entering a light sensing area [Hazelwood ¶0045, ¶0068-¶0070]. As disclosed by Hazelwood, when phosphor is charged with UV light (similar to the UV excitation described by ¶0094 of Murai) some unwanted UV light may enter the electrodes wherein by providing the disclosed filters, UV light entering the electrodes is prevented. 

In regard to claim 10, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Neither Tsonev nor Murai explicitly disclose, wherein the optical conversion material is reflective, and wherein the optical receiving device is arranged in relation to the conversion material such that the reflected signal passes through the optical receiving device to hit the conversion material. However Hazelwood discloses, 
wherein the optical conversion material is reflective [¶0055;  reflective layer is placed behind the upconverter material and the electrode array], and wherein the optical receiving device is arranged in relation to the conversion material such that the reflected signal passes through the optical receiving device to hit the conversion material [Fig.6B; incoming light (IR) passes through the electrode array (62a-62f) in order to hit the phosphor layer (63) wherein the signal is then reflected back towards the electrode array (62a-62f). ¶0064; sensor additionally includes a reflective layer 64 positioned between the front of the sensor and the phosphor layer 63. This acts to reflect the visible wavelength light produced by the phosphor back onto the electrode array 62 a-62 f to produce a signal in the sensor].
See claim 5 for elaboration on Hazelwood. As additionally noted above, Hazelwood discloses that the phosphor layer may include a reflective layer attached thereto (and thus the combination can be considered the "optical conversion material"). As can be seen in Fig.6b, incoming light from an object (and thus the "reflected signal") passes through the electrode array (which are "optical receiving devices") and is incident on the phosphor/reflective layer wherein the incident light is reflected back to the electrode array in order to produce a signal in the sensor.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Tsonev in view of Murai with the reflective material as disclosed by Hazelwood in order to extend a spectral range of a sensor and increase the overall sensitivity of the sensor [Hazelwood ¶0002-¶0012, ¶0020, ¶0055-¶0056]. As disclosed by Hazelwood, a reflection portion arranged with the upconverter layer opposite to the gate electrode array allows for additional photons to be directed back into the pixel array which increases the overall sensitivity of the sensor.

In regard to claim 15, Tsonev in view of Murai discloses the Method for optical proximity sensing according to claim 14. Tsonev in view of Murai further discloses, 
	wherein converting the reflected signal is realized by converting a wavelength of the reflected signal from a wavelength of the invisible spectrum into a wavelength of the visible spectrum as the wavelength of the detectable signal [Murai ¶0093-¶0097;  phosphors 11 can convert invisible light of the LEDs 23 into light of a wavelength suitable for the light receiving elements 26, and therefore, light for detecting the position of an object is not visible to a user. Moreover, the phosphors 11 that received invisible light emit visible light by fluorescence... phosphors 11 that can excite invisible light (UV light)... phosphor 11 is formed by drying a fluorescent solution applied to cover the light receiving element 26 on the mounting substrate 27, or formed by vapor depositing particles of the phosphor 11 to the light receiving element through a metal mask, for example... phosphor 11 fluoresces, in response to invisible light received, at light of a second wavelength (a wavelength of approximately 600 nm and longer and 700 nm and shorter, for example) that is different from a first wavelength (a wavelength of approximately 540 nm, for example) that causes the semiconductor included in the light receiving element 26 to generate the largest reverse bias current when light is received. Murai ¶0010; phosphor that received invisible light fluoresces (emits visible light, for example)].
	See claim 1 for motivation to combine. Neither Tsonev nor Murai explicitly disclose wherein converting the reflected signal is realized by up-converting a wavelength of the reflected signal from a wavelength of the invisible spectrum into a wavelength of the visible spectrum as the wavelength of the detectable signal. However Hazelwood discloses, 
	wherein converting the reflected signal is realized by up-converting a wavelength of the reflected signal from a wavelength of the invisible spectrum into a wavelength of the visible spectrum as the wavelength of the detectable signal [¶0039; Upconverter materials can combine the energy of two or more low-frequency photons (for example, infrared) to produce a single, higher frequency photon (for example, visible). ¶0015-¶0023. ¶0047-¶0054; low-energy incident photons strike the upconverter material, where one of the upconversion processes discussed above occurs, resulting in the material emitting photons of a higher energy and shorter wavelength. For example, absorption of infrared wavelengths may result in the emission of visible wavelengths].
	In the same manner as claim 5, although it is clear that Murai discloses a light conversion material that converts an invisible optical signal into a visible light signal, as Murai does not explicitly disclose that this is up-conversion, Hazelwood has been relied upon. Hazelwood discloses a camera system including photodetectors for capturing light wherein phosphors are placed over a photodiode in order to change the wavelength of the incoming light (similar to Murai). As noted above, Hazelwood discloses that up-conversion specifically can be performed wherein an incoming wavelength is up-converted in order to convert from a wavelength of the invisible spectrum into a wavelength of the visible spectrum. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Tsonev in view of Murai with the up-conversion as disclosed by Hazelwood in order to extend a spectral range of a sensor beyond that which is normally achieved with high quantum efficiency [Hazelwood ¶0002-¶0012, ¶0020, ¶0045-¶0054]. As disclosed by Hazelwood, there is a need for CCD devices to be sensitive to infrared and low energy photons wherein the system allows for imaging at both short and long wavelength via a single sensor while maintaining high quantum efficiency. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al. (US 2019/0363792) in view of Murai et al. (US 2012/0280940) in view of Fetzer et al. (US 2007/0024840) which was cited in the IDS filed 12/13/2019 (hereinafter Fetzer).

In regard to claim 8, Tsonev in view of Murai discloses the Optical proximity sensing circuit according to claim 1. Neither Tsonev nor Murai explicitly disclose, further comprising: a first optical lens which is mounted to the optical emitting device, the first optical lens representing a light-beam shaping means for the signal, and/or a second optical lens which is mounted to the conversion material, the second optical lens representing a light-beam shaping means for the reflected signal. However Fetzer discloses,
	a first optical lens which is mounted to the optical emitting device, the first optical lens representing a light-beam shaping means for the signal [Fig.16, ¶0186;  beam from a source laser 309 (FIG. 16) was projected through a Fresnel lens (not shown) to produce a fan beam 303 parallel to the focal plane of the detector array 13], and/or
	a second optical lens which is mounted to the conversion material [Fig.16; lens (311) mounted on the wavelength converter (10)], the second optical lens representing a light-beam shaping means for the reflected signal [¶0186; The λC collection optics consist of a 12.0 mm f/1.3 lens 311 positioned approximately 1 cm in front of the array element. The 12.5 mm FOV of the lens roughly approximates the horizontal expansion of the fan beam 303].
	As disclosed by Fetzer, a light source may generate laser light wherein as noted above the light source may including a Fresnel lens in order to shape the light generated by the light source. As additionally disclosed by Fetzer, a lens may be attached to a wavelength converter wherein the received light is altered by the lens.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit disclosed by Tsonev in view of Murai with the lenses as disclosed by Fetzer in order enable special illumination imaging, such as push broom imaging, which enables a large area to be scanned [Fetzer ¶0007-¶0018, ¶0129, ¶0183-¶0186, ¶0224-¶0227]. As disclosed by Fetzer, using a lens at a light source allows for light to be shaped in a desirable manner, such as to provide wide illumination that ensures an object is completely within the imaging field and using a lens at the receiver allows appropriate focusing of the reflected illumination. As additionally disclosed in ¶0129 and ¶0139-¶0140 of Fetzer, employing lenses in VCSELs specifically facilitates collimation of output light. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsonev et al. (US 2019/0363792) in view of Murai et al. (US 2012/0280940) in view of Van Genechten et al. (US 2009/0002329) (hereinafter Van Genechten).

In regard to claim 13, Tsonev in view of Murai discloses the Handheld device according to claim 11. Neither Tsonev nor Murai explicitly disclose, further comprising a post-processing component having an integrator circuit and an inverter circuit which can be selectively coupled to an input of the inverter circuit, the post-processing component being prepared to receive the measurement signal and to provide a measurement result as a function of an integration of the measurement signal. However Van Genechten discloses,
a post-processing component [Fig.4; synchronous detector receiving signals from photodiodes] having an integrator circuit [¶0011; integrator coupled to an output of a switching inverter. ¶0062-¶0064] and an inverter circuit which can be selectively coupled to an input of the inverter circuit [¶0062; switching inverter formed in this case by a switch 450. ¶0011; detection circuitry having an integrator coupled to an output of a switching inverter, the switching inverter being arranged to switch between outputting an inverted or not inverted version of a given detection signal. Fig.4], the post-processing component being prepared to receive the measurement signal and to provide a measurement result as a function of an integration of the measurement signal [¶0011-¶0012; detection circuitry having a comparator for comparing an output of the integrator with one or more thresholds, to determine an interruption of the corresponding beam and therefore indicate a touch. ¶0019-¶0020; discriminate the same modulation in the detection signals, by integrating an output of a switching inverter... detection circuitry having an integrator coupled to integrate the output of a switching inverter, the inverter being arranged to switch between outputting an inverted or not inverted version of each detection signal. ¶0062-¶0065; then fed to the synchronous detector 420 which has a switching inverter formed in this case by a switch 450 which is fed by the detection signal and an inverted version of the same signal. The output is fed to an integrator 470. The switch feeds through either the signal or an inverted version, created by a 180° phase shifter 440].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Tsonev in view of Murai with the post processing as disclosed by Van Genechten in order allow for improved accuracy when detecting a touch with reduced interference [Van Genechten ¶0039-¶0041, ¶0053-¶0055, ¶0058-¶0062]. As disclosed by Van Genechten, providing a post-processing synchronous detector including an integrator and an invertor improves the ability to distinguish between touch motions by an operator on a screen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valouch et al. (US 2019/0277703) – Discloses an optical detector wherein an optical filter changes the spectral composition of incoming light [Abstract]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        May 31, 2022